       Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 1 of 25 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 GURPREET S. PADDA, M.D. and
 INTERVENTIONAL CENTER FOR                      PAIN
 MANAGEMENT, P.C.

         Plaintiffs,

 v.
                                                               Case No. _______________
 XAVIER BECERRA,
 in his official capacity as Secretary of the United
 States Department of Health and Human Services,
                                                               VERIFIED COMPLAINT FOR
 and                                                           INJUNCTIVE RELIEF

 LIZ RICHTER,
 in her official capacity as Acting Administrator for
 the Centers for Medicare and Medicaid Services,

 and

 WISCONSIN         PHYSICIAN        SERVICE
 INSURANCE CORPORATION (d/b/a WPS
 Government Health Administrators),

         Defendants.


        Plaintiffs Interventional Center For Pain Management, P.C. and Dr. Gurpreet S. Padda

(collectively, “Dr. Padda” or “Plaintiffs”) hereby apply to this Court for injunctive relief and, as

grounds for this Complaint, state as follows:
      Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 2 of 25 PageID #: 2




                                         INTRODUCTION

       1.      This is a civil action for a Temporary Restraining Order and Preliminary Injunction

to prevent Defendants from putting Dr. Padda out of business based on a billing dispute and

demand for overpayment.

       2.      The billing dispute is premised entirely on a difference in clinical opinion used to

overturn Dr. Padda’s medical judgment.

       3.      That difference in clinical opinion serves as the basis for Defendants’ overpayment

demand, which relies on a flawed and invalid statistical methodology to inflate $14,418.93 in

alleged overpayments to an extrapolated alleged overpayment of more than $5,964,295, a 39,934%

increase.

       4.      The medical review and statistical sampling upon which this demand is based were

conducted by a Medicare Zone Program Integrity Contractor (“ZPIC”) and/or Unified Program

Integrity Contractor (“UPIC”) – commonly referred to as “bounty hunters” – who are paid a

percentage of the amount their audits determine to have been noncompliant with Medicare

regulations. Individuals performing these audits undertake review of complex medical claims and

are not identified by name or professional designation. Despite Dr. Padda’s medical training and

full compliance with billing requirements, it does not appear that any physician participated in the

ZPIC/UPICs’ review that ultimately overruled his medical judgment.

       5.      ZPIC/UPIC determinations are routinely reversed once providers reach the first

level of impartial review – an Administrative Law Judge ("ALJ") hearing. Defendants do not

claim that the billing dispute is the result of any fraud or artifice on the part of Dr. Padda.

       6.      Dr. Padda is entitled to prompt administrative and judicial review of the billing

dispute. Dr. Padda is highly likely to prevail on the issues underlying the billing dispute, including




                                                   2
          Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 3 of 25 PageID #: 3




the determination of medical necessity and the invalidity of the extrapolation process. Indeed,

even if Dr. Padda succeeds only in invalidating the purported statistical methodology used to

extrapolate the overpayment (which contains a number of flaws), the demand would decrease from

$5,964,295 to $14,418.93.

           7.    Although Dr. Padda is engaged in Medicare’s administrative appeal process and

has requested urgent and immediate review, there is a backlog of claims pending before the Office

of Medicare Hearings and Appeals (“OMHA”). 1 The current administrative backlog of claims

pending before OMHA will preclude Dr. Padda from receiving his first unbiased review before an

impartial ALJ for at least three to five years, which is far more than the 90 days required by law. 2

42 U.S.C. § 1395ff(d)(1)(A); 42 C.F.R. § 405.1016(a). While Dr. Padda awaits ALJ review,

Defendants intend to invoke self-help to recoup 100% of $5,964,295 immediately from Dr.

Padda’s future Medicare payments. Despite the lengthy backlog, recoupment is not stayed pending

ALJ appeal. 42 C.F.R. §13955ddd(f)(2)(A).

           8.    Recoupment of $5,964,295 will cause irreparable harm in the form of financial ruin,

forced termination of employees, and certain closure of Dr. Padda’s medical practice. Dr. Padda

will be unable to obtain meaningful relief at a post-recoupment hearing because, by that time, his

practice will almost certainly be closed. The Government’s decision to invoke self-help and to

recoup its alleged overpayment of nearly $6 million from Dr. Padda’s future Medicare payments




1
   U.S. Dept. of Health & Human Serv., Average Processing Time by Fiscal Year,
https://www.hhs.gov/about/agencies/omha/about/current-workload/average-processing-time-by-
fiscal-year/index.html (last visited March 20, 2021).

2
    Id.


                                                  3
      Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 4 of 25 PageID #: 4




without providing the prompt administrative appeal process demanded by federal law violates Dr.

Padda’s due process rights.

       9.      To be clear, Dr. Padda is not asking this Court to usurp the power of the ALJ to

decide any issue regarding the dispute at issue. Instead, Dr. Padda simply seeks a temporary

restraining order and preliminary injunction to preserve the status quo pending completion of the

administrative appeal process. In the absence of such relief, recoupment will proceed regardless

of the lengthy backlog and delay that pervades the appeal process, causing Dr. Padda and his

medical practice severe and irreparable harm.

       10.     The Government should be enjoined from recouping the alleged overpayment until

Dr. Padda receives full due process by exhausting the administrative review process, up to and

including a hearing before an ALJ.

                                            PARTIES

       11.     Dr. Padda is board-certified in anesthesiology, pain management, and addiction

medicine. He is the sole owner of Interventional Center For Pain Management, P.C., a medical

practice located in St. Louis, Missouri.

       12.     Dr. Padda participates in the Medicare program pursuant to a provider agreement

with the Centers for Medicare and Medicaid Services (“CMS”) and applicable federal statutes and

regulations.

       13.     CMS is part of the United States Department of Health and Human Services

(“HHS”), an agency of the United States government.

       14.     Defendant Xavier Becerra (“Secretary”), sued in his official capacity only, is

Secretary of HHS and is responsible for administering the Social Security Act, 42 U.S.C. §§ 301,

et seq., and in particular the Medicare Act, 42 U.S.C. §§ 1395, et seq.




                                                 4
      Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 5 of 25 PageID #: 5




       15.      Defendant Liz Richter, sued in her official capacity only, is the acting

Administrator for CMS (the “Administrator”).

       16.      Secretary Beccera has delegated to the Administrator substantial responsibility for

administering the Medicare Act.

       17.      Defendant Wisconsin Physician Service Insurance Corporation (“WPS”) is a

Medicare Administrative Contractor (“MAC”) responsible for processing Medicare claims,

making payments to Dr. Padda, and implementing directives to suspend or recoup Medicare

payments.

                                 JURISDICTION AND VENUE

       18.      Jurisdiction and venue are proper in this Court for the following reasons.

       19.      This action arises under the Social Security Act, 42 U.S.C. §§ 301, et seq., the

Medicare Act, 42 U.S.C. §§ 1395 et seq., and the Fifth Amendment to the United States

Constitution.

       20.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

question jurisdiction), 28 U.S.C. § 1361 (mandamus), 28 U.S.C. § 1651 (All Writs Act), and under

the Court’s general equity powers. Dr. Padda also is entitled to the judicial relief sought herein

pursuant to the Administrative Procedure Act, 5 U.S.C. § 705.

       21.      Dr. Padda participates in the Medicare program, and thus, submits bills and receives

reimbursement for the treatment of patients covered by that program. Under the Medicare Act and

CMS regulations, 42 C.F.R. §§ 498.40(a) and 498.5(l)(2), Dr. Padda is entitled to an administrative

appeal of the alleged overpayment determination and the accuracy of and decision to extrapolate

the alleged overpayments. However, there is no administrative mechanism for Dr. Padda to obtain

a stay of the recoupment pending the outcome of his administrative appeal.            42 U.S.C. §




                                                 5
      Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 6 of 25 PageID #: 6




1395ddd(f)(2)(A). Other than the relief requested herein, Dr. Padda has no other adequate remedy

at law.

          22.   Jurisdiction under 28 U.S.C. § 1331 is not defeated by the usual exhaustion of

administrative remedies requirement under the Medicare Act because exhaustion is not required

where it would mean “no review at all” or “the practical equivalent of a total denial of judicial

review.” See Shalala v. Illinois Council on Long Term Care, Inc., 529 U.S. 1, 19 (2000).

          23.   Judicial review only after completion of the administrative appeal process is the

practical equivalent of a complete denial of judicial review, as the administrative review will take

three to five years and will not be completed until long after CMS’s recoupment of the alleged

$5,964,295 overpayment force Dr. Padda’s medical practice to close. If this court does not issue

injunctive relief, Dr. Padda will have no review at all, will suffer irreparable harm, and his medical

practice will close – any administrative remedies theoretically available will be too late and of no

practical value.

          24.   This Court has jurisdiction over this action under 42 U.S.C. § 405 pursuant to the

“waiver” exception to the usual requirement of exhaustion of administrative remedies. Exhaustion

of administrative remedies under the Medicare Act is not required where the plaintiff’s interest in

having a particular issue resolved promptly is so great that the requirement is considered waived.

Unless Dr. Padda’s claim can be resolved promptly, his medical practice will close, and Dr. Padda

will face financial ruin. Accordingly, Dr. Padda’s interest in having his claims resolved promptly

is so great that the requirement should be considered waived.

          25.   Dr. Padda’s request for an injunction is collateral to the substantive claims that Dr.

Padda is pursuing through the administrative appeal process. Dr. Padda is not asking this Court to

resolve the merits of the underlying dispute. Instead, Dr. Padda merely requests that this Court




                                                  6
      Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 7 of 25 PageID #: 7




maintain the status quo and preclude Defendants from recouping $5,964,295 until Dr. Padda has

been afforded the opportunity to appeal the dispute through the full administrative appeal process.

        26.     Under the Mandamus Act, district courts have “original jurisdiction of any action

in the nature of mandamus to compel an officer or employee of the United States or any agency

thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. This action is brought to

compel the Secretary to perform duties owed to Dr. Padda, namely to direct CMS not to recoup or

cause recoupment of alleged overpayments until Dr. Padda has been able to avail himself of the

administrative appeal process, and thus provides an additional basis for jurisdiction.

        27.     Under the Medicare Act and CMS regulations, 42 C.F.R. §§ 498.40(a) and

498.5(l)(2), Dr. Padda is clearly entitled to the opportunity for an administrative appeal, and

Defendants have an affirmative duty to provide such an opportunity. Thus, insofar as pre-hearing

recoupment of over $5,964,295 will put Dr. Padda out of business, Dr. Padda has a clear right to

an injunction prohibiting self-help recoupment until exhaustion of his administrative appeal rights.

        28.     Mandamus jurisdiction under 28 U.S.C. § 1361 permits flexibility in remedy,

including injunctive relief. CMS’ administrative remedies are incapable of affording full relief to

Dr. Padda because they do not include either injunctive relief or any redress for the irreparable

harm to Dr. Padda.

        29.     This Court has jurisdiction under 5 U.S.C. § 705, as a “reviewing court” to “issue

all necessary and appropriate process to postpone the effective date of an agency action or to

preserve status or rights pending conclusion of the review proceedings.”

        30.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)(C) because the

Plaintiffs are domiciled in this judicial district.




                                                      7
      Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 8 of 25 PageID #: 8




                      MEDICARE PROGRAM REQUIREMENTS

       A.     The Medicare Payments and Review Process.

       31.    The United States reimburses Medicare providers with payments through its

agency, CMS. CMS, in turn, contracts with MACs to review, approve, and pay Medicare bills,

called “claims,” received from health care providers like Dr. Padda. In practice, when medical

providers furnish services to a Medicare beneficiary, the providers thereafter submit a claim for

reimbursement to CMS, through a MAC. 42 U.S.C. § 1395ff(a)(2)(A). MACs are government

contractors responsible for processing Medicare claims and making payments. 42 U.S.C. §

1395kk-l(a)(3).

       32.    The MAC covering Dr. Padda’s Medicare reimbursement during the relevant time

period was WPS.

       33.    Some claims that are initially paid by MACs are then subjected to an additional

level of oversight. In a process known as “post-payment review,” third-party contractors audit,

and frequently reverse, MAC payment decisions. The post-payment review process has imposed

significant burdens on the claim appeals process. The result of audits performed by a Medicare

Zone Program Integrity Contractor (“ZPIC”) and/or Unified Program Integrity Contractors

(“UPIC”), are appealed through the Medicare claims appeals process.

       34.    Even though the primary goal of ZPICs/UPICs is to investigate and deter instances

of suspected fraud, absent such findings, ZPICs/UPICs also may identify improper payments that

are then referred to the MAC to request recovery of any overpayment. ZPICs/UPICs have

engaged in wide-ranging audits that often question the medical judgment of providers, like

Dr. Padda, based only on a review of the medical chart.




                                               8
      Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 9 of 25 PageID #: 9




       35.     Aggressive and widespread auditing activity by ZPICs/UPICs has predictably

affected the number of provider appeals. 3 In most circumstances, ZPICs use statistical sampling

to calculate and project the amount of overpayments made on claims, which results in the findings

from an audit of a small number of claims serving as the basis for a significantly larger

overpayment amount.

       36.     This aggressive auditing is compounded by the very use of ZPICs, who are paid a

percentage of the amount their “audits” determine to have been noncompliant and who are tasked

with reviewing complex medical claims seemingly with no professional clinical background.

       B.      The Significant Delay in Obtaining an ALJ Hearing.

       37.     The statutory time periods governing the appeals process provide for all levels of

administrative review to be completed within about one year. At the ALJ appeal level, the ALJ

“shall conduct and conclude a hearing … and render a decision on such hearing by not later than

the end of the 90-day period beginning on the date a request for hearing has been timely filed.” 42

U.S.C. § 1395ff(d)(1)(A). In practice, however, the time it takes to pursue an appeal through HHS

far exceeds the timeframes established by the Medicare Act. 4




3
  Creating A More Efficient and Level Playing Field: Audit and Appeals Issues in Medicare:
Hearing before the Comm. on Fin., 114th Cong. 36 (2015) (Statement of Sandy Coston, CEO and
President of Diversified Service Options, Inc., a Medicare Part A and Part B MAC) (“The backlog,
as stated in my written testimony, was directly attributed to the implementation of the RAC
contractors. With the method of their payment being dependent on their recoveries, it makes sense
that the RAC reviewed the highest dollar claims where it was likely that the documentation would
be insufficient…”), https://www.govinfo.gov/content/pkg/CHRG-114shrg20035/pdf/CHRG-
114shrg20035.pdf (last accessed Mar. 29, 2021).

4
   U.S. Dept. of Health & Human Serv., Average Processing Time by Fiscal Year,
https://www.hhs.gov/about/agencies/omha/about/current-workload/average-processing-time-by-
fiscal-year/index.html (last visited March 20, 2021).


                                                9
    Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 10 of 25 PageID #: 10




       38.     Enormous increases in the rates of appeal, in significant part from providers

challenging inappropriate denials by over-zealous government contractors, have caused a massive

backlog at the ALJ level of the appeals process. OMHA reports that the average time for an appeal

filed in fiscal year 2020 to be processed for an ALJ hearing is 1,430.1 days, which is nearly 4

years. 5 The backlog is only worsening. And the process for Dr. Padda’s administrative appeal

may take even longer than 4 years, as OMHA has also reported significant annual increases in

average processing times for the last decade. 6 As of November 2017, approximately 530,000

appeals were pending at OMHA 7 and “OMHA still has 6 years of work on its hand for its current

ALJs.” 8

       39.     Despite these well-known lengthy delays, recoupment is not stayed pending ALJ

appeal. 42 U.S.C. § 1395ddd(f)(2)(A). In fact, CMS directs contractors like WPS to seek

recoupment once the request for reconsideration is denied regardless of “whether or the provider

subsequently appeals the overpayment to the ALJ, or subsequent levels.” 9




5
        U.S. Dept. of Health & Human Serv., Average Processing Time by Fiscal Year,
https://www.hhs.gov/about/agencies/omha/about/current-workload/average-processing-time-by-
fiscal-year/index.html (last visited March 20, 2021).
6
       Id.
7
        Chief Administrative Law Judge Nancy J. Griswold, Office of Medicare Hearings and
Appeals Fiscal Year 2019 Congressional Justification, at 2, available at
https://www.hhs.gov/sites/default/files/fy2019-office-of-medicare-hearings-and-appeals-
accessible.pdf (last visited March 23, 2021).
8
       Id. at 7.
9
        Medicare Financial Management Manual (CMS Pub. 100-06), Ch.3 § 200, available at
https://www.cms.gov/Regulations-and-Guidance/Guidance/Manuals/
Downloads/fin106c03.pdf (last visited Jan. 22, 2020).


                                               10
    Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 11 of 25 PageID #: 11




              THE FACTS UNDERLYING THE BILLING DISPUTE

       40.    By letters dated March 13, 2020, and April 23, 2020, CoventBridge Group

(“CoventBridge”), a UPIC, requested medical records of 64 patients for dates of service only

spanning for approximately 3 months. The dates of service fell within the period between April

2016 and February 2020.

       41.      CoventBridge reviewed just 55 claims out of a universe of 44,580 claims

submitted – or approximately 0.1% of 44,580 claims submitted by Dr. Padda.

       42.    By letter dated July 27, 2020, CoventBridge informed Dr. Padda of its

determination of an alleged $14,418.93 overpayment and projected an extrapolated overpayment

of $5,964,295 based on the sample of 55 claims reviewed. Exhibit 1.

       43.    CoventBridge’s determination was based exclusively on a retroactive record

review, without any communications with or input from Dr. Padda, who had actually

evaluated and treated the patients.

       44.    By letter dated August 17, 2020, WPS issued its initial request for Dr. Padda to pay

$5,964,295. Exhibit 2.

       45.    On September 15, 2020, pursuant to 42 C.F.R. § 450.940, Dr. Padda timely

requested redetermination of the alleged overpayment. Contrary to CoventBridge’s and WPS’

allegations, Dr. Padda’s documentation demonstrated that services were medically necessary, and

that Dr. Padda documented all required pre-procedural conservative therapies and assessments

showing that the claims at issue were valid and supported. Exhibit 3.

       46.    By letter dated November 6, 2020, WPS issued an unfavorable redetermination

decision. Exhibit 4.




                                               11
     Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 12 of 25 PageID #: 12




       47.     On January 4, 2021, pursuant to 42 C.F.R. §405.960, Dr. Padda timely submitted a

Request for Reconsideration. Moreover, because it was evident that WPS did not fully review all

of the documentation that Dr. Padda had previously provided to CoventBridge, Dr. Padda provided

WPS a full copy of the supporting documentation previously provided to CoventBridge. Exhibit

5.

       48.     In support of the January 4, 2021, Request for Reconsideration, Dr. Padda produced

examples, which were provided to WPS as exhibits, depicting the presence of the documentation

that WPS and CoventBridge claimed were missing or insufficient. The documented examples

evidenced compliance and medical necessity for the services rendered.

       49.     Dr. Padda also challenged the statistical sampling utilized to determine the

overpayment and the statistical projection used to convert an alleged $14,418.93 overpayment into

an extrapolated overpayment of $5,964,295 – which is a 39,934% increase.

       50.     By letter dated March 12, 2021, C2C Innovative Solutions, Inc., a Qualified

Independent Contractor (“QIC”), issued an unfavorable decision. Exhibit 6.

       51.     On December 19, 2019, pursuant to 42 C.F.R. § 405.1000, Dr. Padda timely

submitted a request for an ALJ hearing to challenge all of the determinations, the sample size

utilized, and the statistical methodology utilized for extrapolation.

                 DR. PADDA IS LIKELY TO SUCCEED ON THE MERITS

       52.     Dr. Padda is contesting the billing dispute underlying the impending recoupment

through the administrative review process. Dr. Padda is likely to prevail, in whole or in large part,

once he presents his case to an ALJ, which will be his first opportunity to have the billing dispute

heard by an impartial neutral.




                                                 12
    Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 13 of 25 PageID #: 13




       53.     First, the underlying claims at issue were medically necessary and properly

documented. Dr. Padda provided specific examples depicting the presence of the documentation

and support for medical necessity that WPS and CoventBridge claimed were missing.

       54.     Second, and perhaps more importantly, the sample size used to determine the

overpayment was not representative and did not satisfy due process standards. Daytona Beach

General Hospital Inc. v. Weiberger, 435 F.Supp. 891, 901 (M.D. Fla. 1977) (sample size of less

than 10 percent of population denied provider due process). Here, in determining an alleged

overpayment of $14,418.93, CoventBridge reviewed approximately 0.1% (only 55 claims out of a

universe of 44,580 claims) of the claims submitted by Dr. Padda. The result of that sample review

was then extrapolated over three and a half years’ worth of claims to increase the overpayment by

39,934% to $5,964,295. Third, the defendants’ extrapolation methodology is invalid. Because

the sample size at issue here – 0.1% – is too small to ensure procedural fairness and fails to satisfy

minimum due process standards, any extrapolation based on that sample is equally invalid.

Protestant Mem. Med. Ctr. v. Dept. of Public Aid, 692 N.E.2d 861, 865 (Ill. App. 1998) (sampling

method must be valid to use for extrapolation). Dr. Padda retained an independent statistician,

Patricia L. Maykuth, Ph.D. that has been admitted as an expert in similar overpayment matters.

Dr. Padda’s statistician prepared a 35-page report highlighting numerous errors in the

extrapolation, opining, in part, that the statistical study and extrapolation performed by

CoventBridge (and adopted by WPS) was invalid and fatally flawed. Exhibit 7. The extrapolation

methodology also did not meet the criteria necessary to make inferences from a sample to a larger

frame of data and did not comply with Medicare’s requirements.

       55.     Since 2012, the majority of provider claim denials are overturned on appeal, which

shows that the process is fatally flawed. In 2012, the DHHS Office of Inspector General reported




                                                 13
     Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 14 of 25 PageID #: 14




that providers succeed (fully or partially) at the ALJ level approximately 62% of the time. Of the

remaining appeals, 14% were dismissed, remanded, or escalated, and only 24% were unfavorable

to providers. 10 Between fiscal years 2012 and 2020, on average, less than 30% of appeals were

unfavorable to providers. 11

                    DR. PADDA WILL SUFFER IRREPARABLE HARM

       56.     Participation in the Medicare program contributes significantly to the financial

viability of Dr. Padda’s practice and Dr. Padda’s ability to provide care to the community.

Declaration of Gurpreet S. Padda, M.D. at ¶¶ 15-18, attached as Exhibit 8.

       57.     Dr. Padda has already lost 60% of total revenue and numerous patients as a direct

result of actions taken thus far by Medicare related to this billing dispute. Id. at ¶15.

       58.     Recoupment of $5,964,295 will be detrimental to his medical practice and Dr.

Padda will not be able to pay the expenses required to maintain his practice, including the amount

needed to cover the payroll for employees. Id. at ¶15-18.

       59.     Taking into consideration the amount of money required to maintain his medical

practice and pay employees and the amount of money currently available, it is estimated that Dr.

Padda will be forced to go out of business within one month, if not immediately, if recoupment of

$5,964,295 occurs. Id. at ¶17.




10
   Improvements Are Needed at the Administrative Law Judge Level of Medicare Appeals (OEl-
02-10-00340), at 9 (Nov. 2012), available at https://oig.hhs.gov/oei/reports/oei-02-10-00340.pdf
(last visited Dec. 24, 2019).

11
        U.S.    Dept.     of   Health    &     Human       Serv.,     Decision       Statistics,
https://www.hhs.gov/about/agencies/omha/about/current-workload/decision-statistics/index.html
(last visited March 20, 2021).




                                                  14
     Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 15 of 25 PageID #: 15




          60.   Dr. Padda also will face personal financial ruin. Dr. Padda will be forced to seek

bankruptcy protection if recoupment of $5,964,295 occurs, as Dr. Padda does not have the

financial ability to pay this amount, in part due to the lost revenue that has already occurred. Id.

at ¶18.

          61.   Under these circumstances, the administrative appeal provided at 42 C.F.R. § 498.5

does not afford an adequate remedy at law because the recoupment will force his medical practice

to close long before an ALJ hearing occurs.

          62.   Moreover, the administrative appeal process takes years to exhaust. In fact, Dr.

Padda’s administrative appeal will likely take far longer than the 3.9 years currently estimated by

OMHA to obtain an ALJ hearing given the annual increases in processing times, let alone the time

it will take to receive a decision after any such hearing. 12 Despite the backlog, recoupment is not

stayed pending ALJ appeal. 42 U.S.C. § 1395ddd(f)(2)(A).

          63.   If CMS is permitted to recoup $5,964,295 from Dr. Padda during the pendency of

the appeal process, the irreparable harm he seeks to avoid will have befallen his business, personal

finances, and patients long before any meaningful opportunity for review by an ALJ.

     A BALANCING OF THE EQUITIES AND THE PUBLIC INTEREST SUPPORT
                   GRANTING THE REQUESTED RELIEF

          64.   Dr. Padda has no adequate remedy at law and seeks only to preserve the status quo

pending the outcome of the administrative appeals process.

          65.   Absent relief, Dr. Padda will suffer immeasurable financial harm, will be forced to

lay off employees, and patients will lose access to much needed healthcare.




12
        U.S. Dept. of Health & Human Serv., Average Processing Time by Fiscal Year,
https://www.hhs.gov/about/agencies/omha/about/current-workload/average-processing-time-by-
fiscal-year/index.html (last visited March 20, 2021).


                                                15
     Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 16 of 25 PageID #: 16




        66.     CMS, on the other hand, will suffer little, if any, harm because it has the ability to

seek recoupment for any overpayment after the ALJ review is complete.

        67.     As to the public interest, the issuance of injunctive relief staying the recoupment

will permit Dr. Padda to continue practicing medicine in an otherwise underserved area, which in

turn will benefit the public.

        68.     Defendants should be enjoined from recouping $5,964,295 from Dr. Padda based

on a billing dispute in which Dr. Padda is highly likely to prevail, where the Defendants face no

harm, where injunctive relief is in the public interest, and where the injunction will prevent Dr.

Padda from facing irreparable harm and the forced closure of his medical practice.

        69.     Defendants’ recoupment constitutes a violation of the APA in that self-help

recoupment under the circumstances – where the underlying basis for the overpayment

determination is dubious and unlikely to withstand scrutiny by an ALJ, the backlog at the ALJ

level will delay hearing for years, and the recoupment will destroy Dr. Padda’s medical practice

long before the first opportunity at impartial and unbiased review – is arbitrary, capricious, and an

abuse of discretion.

        70.     Dr. Padda seeks only to preserve the status quo pending exhaustion of the

administrative appeal process and a hearing before an ALJ. To that end, Dr. Padda filed this action

for injunctive relief to prevent the Government from recouping $5,964,295 before a decision on

the merits of the billing dispute and overpayment determination by an unbiased and impartial ALJ.

                                       COUNT ONE
                                 PROCEDURAL DUE PROCESS

        71.     The allegations contained in paragraphs 1 through 70 above are incorporated by

reference as if fully set forth herein.




                                                 16
    Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 17 of 25 PageID #: 17




       72.     The process CMS used to determine the alleged $5,964,295 overpayment and for

recoupment of that amount is constitutionally inadequate because (i) the individuals performing

the review lacked the requisite skill and knowledge to determine medical necessity and are

incentivized to inflate any findings and increase their compensation; (ii) the documentation

reviewed was insufficient or incomplete, despite Dr. Padda repeatedly providing additional

information; (iii) the sample size reviewed – 0.1% – is too low to be representative or to satisfy

due process; and (iv) extrapolation of an overpayment amount based on an invalid sample is

equally invalid.

       73.     To satisfy the requirements of due process, the Secretary must provide Dr. Padda

with an administrative hearing and an opportunity to challenge the overpayment determinations

before a fair and impartial decision maker before imposing a self-help recoupment remedy that

would force Dr. Padda out of business.        That is especially so here, where Dr. Padda has

demonstrated significant reason to doubt the validity of the alleged overpayment determinations

underlying the threatened recoupment.

       74.     The constitutionally inadequate process by which CMS has improperly and

unjustifiably sought recoupment of the alleged overpayment deprives Dr. Padda of ever receiving

meaningful relief through the appeals process because the recoupment will devastate Dr. Padda’s

medical practice long before any hearing on the merits with an ALJ. Recoupment is not stayed

pending ALJ appeal.

       75.     At issue are valuable property and liberty rights – Medicare revenue earned and the

concomitant ability to treat Medicare beneficiaries; Dr. Padda’s legitimate expectation of payment

for services provided to Medicare beneficiaries; and Dr. Padda’s interest in continuing the practice

of medicine, and maintaining his medical practice and the goodwill associated therewith – all of




                                                17
    Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 18 of 25 PageID #: 18




which are protected by the Due Process Clause of the Fifth Amendment to the United States

Constitution.

       76.      Defendants have, in essence, deprived Dr. Padda of the property and liberty

interests in or associated with Medicare revenue earned without due process of law, in violation of

the Fifth Amendment to the United States Constitution and other applicable laws.

       77.      The recoupment will cause irreparable harm to Dr. Padda in the form of lost

revenues, business closure, and personal financial ruin.

       78.      Injunctive relief prohibiting the recoupment until such due process has been granted

will not harm the Defendants and is in the public interest.

                                      COUNT TWO
                                SUBSTANTIVE DUE PROCESS

       79.      The allegations in paragraphs 1 through 78 above are incorporated as if fully set

forth herein.

       80.      It is arbitrary, capricious, a clear abuse of discretion, and a violation of the Fifth

Amendment to the United States Constitution and other applicable laws for Defendants to recoup

alleged overpayment before Dr. Padda ever receives an opportunity to exhaust the administrative

process when (i) the individuals performing the review lacked the requisite skill and knowledge to

determine medical necessity and are incentivized to inflate any findings and increase their

compensation; (ii) the documentation reviewed was insufficient or incomplete, despite Dr. Padda

repeatedly providing additional information; (iii) the sample size reviewed – 0.1% – is too low to

be representative or to satisfy due process; and (iv) extrapolation of an overpayment amount based

on an invalid sample is equally invalid.

       81.      CMS’ conduct in determining and extrapolating the alleged overpayment deprives

Dr. Padda of valuable property and liberty rights in the Medicare revenue he earned, the legitimate



                                                 18
     Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 19 of 25 PageID #: 19




expectation of payment for services he provided to Medicare beneficiaries, and the continued

operation of his Practice, which are protected by the Due Process Clause of the Fifth Amendment

to the United States Constitution.

        82.     Defendants’ actions will cause irreparable harm to Dr. Padda, his patients, his

employees, his medical practice, and his livelihood without due process of law. The issuance of

injunctive relief prohibiting such recoupment will not harm the Defendants and is in the public

interest.

                                COUNT THREE
               PRESERVATION OF STATUS OF RIGHTS UNDER THE APA

        83.     The allegations contained in paragraphs 1 through 82 above are incorporated as if

fully set forth herein.

        84.     In relevant part, the Administrative Procedure Act provides that “[o]n such

conditions as may be required and to the extent necessary to prevent irreparable injury, the

reviewing court, including the court to which a case may be taken on appeal from or on application

for certiorari or other writ to a reviewing court, may issue all necessary and appropriate process to

postpone the effective date of an agency action or to preserve status or rights pending conclusion

of the review proceedings.” 5 U.S.C. § 705.

        85.     This Court is a “reviewing court” and a “court to which a case may be taken on

appeal.” 42 C.F.R. §§ 498.5(l)(3), 498.90(a)(1).

        86.     As outlined above, Dr. Padda has a meritorious challenge to the billing dispute

underlying the threatened recoupment and will continue to vigorously assert his arguments during

the administrative appeals process currently underway as promptly and expeditiously as the system

permits. In the meantime, if immediate injunctive relief is not granted “to preserve status or rights

pending conclusion of the review proceedings,” Dr. Padda’s right to judicial review in this Court



                                                 19
    Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 20 of 25 PageID #: 20




will be eliminated because the recoupment and subsequent sequelae will cause Dr. Padda’s

practiceto shut down and will bankrupt Dr. Padda.

       87.       Accordingly, pursuant to 5 U.S.C. § 705, issuance of the injunctive relief sought in

this case is necessary and appropriate in order to prevent irreparable injury and to preserve the

Court’s jurisdiction to review the result of the administrative appeal process related to the billing

dispute.

                                       INJUNCTIVE RELIEF

           88.   The allegations contained in paragraphs 1 through 87 above are incorporated as if

 fully set forth herein.

           89.   Injunctive relief is warranted under the circumstances.

           90.   Dr. Padda is highly likely to prevail on the merits of the billing dispute.

           91.   Dr. Padda can plainly demonstrate that the underlying claims at issue were

 medically necessary, properly documented, and appropriately submitted for reimbursement.

           92.   Dr. Padda’s records adequately reflect that the services at issue were medically

 necessary, including all required pre-procedural conservative therapies and assessments, and

 produced a detailed analysis supporting the claims at issue.

           93.   Dr. Padda’s produced examples, which Dr. Padda provided to WPS and

 CoventBridge, that evidenced compliance and medical necessity for the services rendered.

           94.   The sample size used to determine the overpayment amount – .1% of the universe

 of claims at issue – was not a representative sample and did not satisfy due process standards.

 Daytona Beach General Hospital Inc. v. Weiberger, 435 F.Supp. 891, 901 (M.D. Fla. 1977)

 (sample size of less than 10 percent of population denied provider due process).




                                                   20
   Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 21 of 25 PageID #: 21




       95.    The extrapolation methodology is invalid because it is based on a 0.1% sample size

that is too small to ensure procedural fairness and fails to satisfy minimum due process standards.

Protestant Mem. Med. Ctr. v. Dept. of Public Aid, 692 N.E.2d 861, 865 (Ill. App. 1998) (sampling

method must be valid to use for extrapolation).

       96.    The recoupment will cause Dr. Padda to suffer irreparable harm.

       97.    If Defendants are permitted to recoup an extrapolated overpayment of $5,964,295

whether immediately or from future Medicare payments, Dr. Padda will not be able to pay the

expenses required to maintain his medical practice, including the amount needed to cover the

payroll for employees.

       98.    Taking into consideration the amount of money required to maintain his medical

practice and pay employees and the amount of money currently available, it is estimated that Dr.

Padda will be forced to go out of business within one month, if not immediately, if recoupment

of $5,964,295 occurs.

       99.    Dr. Padda also will face personal financial ruin. Dr. Padda will be forced to file for

bankruptcy protection if recoupment of $5,964,295 occurs, as Dr. Padda does not have the

financial ability to pay this amount.

       100. The recoupment and subsequent closure of Dr. Padda’s medical practice would not

only cause severe and irreparable harm to Dr. Padda and his practice itself but would also harm

many of Practice’s full-time and part-time employees who would lose their livelihoods.

       101. The threat of irreparable harm to Dr. Padda far outweighs any harm Defendants

might suffer if injunctive relief is granted. In fact, Defendants will not be harmed in any

perceptible way by maintaining the status quo.




                                               21
   Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 22 of 25 PageID #: 22




       102. Granting the requested injunctive relief will not adversely affect the public interest.

The public interest is in no way served by an unwarranted and accelerated shut down of a medical

practice that devotes a significant portion of its services to federal healthcare program

beneficiaries based on a billing dispute. In fact, the public interest is best served by allowing Dr.

Padda to continue treating patients in his community.

       103. Pursuant to Federal Rule of Civil Procedure 65, a temporary restraining order

should be issued enjoining Defendants from recouping $14,418.93 or an extrapolated

$5,964,295, whether immediately or from future Medicare payments, until such time that a

hearing can be held on Dr. Padda’s request for a preliminary injunction.

       104. A preliminary injunction should be issued enjoining Defendants from recouping

$14,418.93 or an extrapolated $5,964,295, whether immediately or from future Medicare

payments, before Dr. Padda has an opportunity to exhaust the administrative appeal process and

be heard before an impartial and unbiased ALJ.

      WHEREFORE, Dr. Padda prays for the following relief:

              a.      A Temporary Restraining Order pursuant to Federal Rule of Civil Procedure
                      65(c) prohibiting the Defendants from recouping the alleged overpayment
                      until such time that a hearing can be held on Dr. Padda’s request for a
                      preliminary injunction;

              b.      An Order directing Defendants to appear within fourteen (14) days to show
                      cause why said Temporary Restraining Order should not remain in effect as
                      a preliminary injunction pending an ALJ hearing; and

              c.      An Order enjoining Defendants from recouping the alleged overpayment
                      until an ALJ has issued a final ruling.

      Respectfully submitted this 27th day of April, 2021

                                          /s/ Scott R. Grubman
                                          Scott R. Grubman
                                          317011(GA)
                                          Christian P. Dennis
                                          976485(GA)


                                                22
Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 23 of 25 PageID #: 23




                              CHILIVIS, GRUBMAN, DALBEY & WARNER LLP
                              3127 Maple Drive
                              Atlanta, Georgia 30305
                              (404) 233-4171 (main)
                              (404) 261-2842 (fax)
                              sgrubman@cglawfirm.com
                              cdennise@cglawfirm.com

                              Attorneys for the Plaintiffs




                                   23
    Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 24 of 25 PageID #: 24




                               CERTIFICATION OF COUNSEL

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, undersigned counsel for the

plaintiff respectfully certifies to the Court the following with respect to notice to the defendants:

       1. On March 29, 2021, undersigned counsel (Christian P. Dennis) made efforts to give

           notice to Defendants by and through WPS by telephone, to which WPS provided

           reference number: 210881045.

       2. On March 29, 2021 and March 30, 2021, undersigned counsel (Christian P. Dennis)

           made efforts to give notice to Defendants by and through C2C by telephone.

       3. On April 1, 2021, WPS confirmed to undersigned counsel (Christian P. Dennis) that

           recoupment will begin. The representative noted that she was unsure whether a

           percentage or the entire amount would be recouped. Again, undersigned counsel gave

           notice of this action and asked the representative to inform necessary parties and to

           note the file. Representative provided reference number: 210881045.

       4. On April 8, 2021, undersigned counsel (Scott R. Grubman) provided Suzanne Moore,

           Esq, with a copy of the memorandum of law in support of Dr. Padda’s motion for

           temporary restraining order and preliminary injunction. Multiple conference calls and

           email correspondence has occurred regarding the issues giving rise to Dr. Padda’s

           motion for temporary restraining order and preliminary injunction.

Defendants received actual notice and because there is no time to proceed on the basis of further

notice and opportunity to be heard, without Dr. Padda suffering irreparable harm, Dr. Padda

respectfully submits that no further notice or hearing be required.

                                                       /s/Scott R. Grubman
                                                       Scott R. Grubman
                                                       /s/Christian P. Dennis
                                                       Christian P. Dennis



                                                 24
Case: 4:21-cv-00492 Doc. #: 1 Filed: 04/27/21 Page: 25 of 25 PageID #: 25
